FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JOSEPH CARVER,                        
               Plaintiff-Appellant,
                                            No. 06-35176
               v.
JOSEPH LEHMAN; KIMBERLY ACKER;               D.C. No.
                                          CV-04-05570-RBL
VICTORIA ROBERTS; SIX TO BE
                                              ORDER
NAMED DEFENDANTS,
            Defendants-Appellees.
                                      
                   Filed August 26, 2008

    Before: Stephen Reinhardt, Richard C. Tallman, and
            Milan D. Smith, Jr., Circuit Judges.


                          ORDER

   The opinion filed on June 9, 2008 and appearing at 528
F.3d 659 is withdrawn. It may not be cited as precedent by or
to this court or any district court of the Ninth Circuit.

  Plaintiff-Appellant’s Petition for Rehearing and
Defendants-Appellants’ Petition for Rehearing En Banc are
DENIED as moot.




                           11669
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2008 Thomson Reuters/West.